Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 1 of 29




           EXHIBIT A
                  Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 2 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
CHARLES OAKLEY,                                                         :
                                                                        :
                                    Plaintiff,                          :   Civil Case No.: 17-cv-6903 (RJS)
                                                                        :
                 v.                                                     :
                                                                        :
JAMES DOLAN, in his individual and professional                         :   SECOND AMENDED
capacities, MSG NETWORKS, INC., THE MADISON                             :   COMPLAINT
SQUARE GARDEN COMPANY and MSG SPORTS & :
ENTERTAINMENT, LLC,                                                     :
                                                                        :   Jury Trial Demanded
                                    Defendants.                         :
                                                                        :
------------------------------------------------------------------------X

        Plaintiff Charles Oakley (“Plaintiff” or “Mr. Oakley”), through his lawyers, Wigdor LLP,

hereby alleges as follows:

                                     PRELIMINARY STATEMENT

        1.        In 1998, Charles Oakley was traded to the New York Knicks and, during the

ensuing decade on which he played for the team, he established himself as a premier player

known for his hard-nosed play, defense and rebounding.

        2.       However, one person who did not appreciate Mr. Oakley’s contributions to the

Knicks franchise was Defendant James Dolan, who inherited control of the Knicks from his

father a year after Mr. Oakley’s career with the team came to an end. Without any justification,

Defendant Dolan constantly disrespected Mr. Oakley, refusing to make eye contact or shake his

hand during meetings, making him purchase his own tickets to attend games at the arena he

called home for a decade, and even having security harass him when he did attend games prior to

the incident in question.
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 3 of 29




       3.      Defendants’ animosity came to a head on February 8, 2017, when Mr. Oakley

appeared at Madison Square Garden (the “Garden”) to watch a Knicks game. Within minutes of

unobtrusively taking his seat, Defendant Dolan directed security to forcibly remove Mr. Oakley

from the Garden and humiliate him in front of the Knicks fans that had attended the game.

Adding insult to injury, Defendants proceeded to ban Mr. Oakley from the Garden indefinitely.

Despite his immense contributions to the franchise, Mr. Oakley was treated like a common

criminal by Defendant Dolan and Defendants MSG Networks, Inc., The Madison Square Garden

Company and MSG Sports & Entertainment, LLC (together, “MSG”).

       4.      As if their mistreatment of Mr. Oakley at the Garden was not embarrassing and

shameful enough, over the ensuing days, Defendants Dolan and MSG launched a coordinated

and defamatory public relations campaign against Mr. Oakley, baselessly accusing him of

abusing fans and staff, acting inappropriately and struggling with alcoholism. By propagating

what they knew to be blatant lies, Defendants Dolan and MSG have caused irreparable harm to

Mr. Oakley’s name and career, and discriminated against him based on the false perception that

he is an alcoholic. However, as he did throughout his playing career, Mr. Oakley has refused to

walk to the bench in shame. Instead, holding his head up high, Mr. Oakley files this Second

Amended Complaint to set the record straight and to hold Defendants responsible for their

reprehensible conduct.

       5.      In doing so, Mr. Oakley seeks redress for Defendants’ unlawful conduct in

violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq. (“ADA”) and the

New York State Human Rights Law, New York Executive Law §§ 290, et seq. (“NYSHRL”), as

well as various state tort lawsin violation of New York’s assault and battery laws.

                                            PARTIES




                                                2
                 Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 4 of 29




       6.        Plaintiff Charles Oakley is a former All-Star power forward for the New York

Knicks, a 17-year veteran of the National Basketball Association (“NBA”), and a resident of the

State of Ohio.

       7.        Defendant James Dolan is a resident of the State of New York and at all relevant

times was Executive Chairman of MSG Networks, Inc., The Madison Square Garden Company

and MSG Sports & Entertainment, LLC.

       8.        Defendant MSG Networks, Inc. is a publicly-traded, foreign corporation with its

principal place of business located at Two Pennsylvania Plaza, New York, New York 10121. At

all relevant times, MSG Networks, Inc. owned and operated Madison Square Garden and the

New York Knicks.

       9.        Defendant The Madison Square Garden Company is a wholly-owned subsidiary

of MSG Networks, Inc., with its principal place of business located at Two Pennsylvania Plaza,

New York, New York 10121. At all relevant times, The Madison Square Garden Company

owned and operated Madison Square Garden and the New York Knicks.

       10.       Defendant MSG Sports & Entertainment, LLC is a wholly-owned subsidiary of

MSG Networks, Inc., with its principal place of business located at Two Pennsylvania Plaza,

New York, New York 10121. At all relevant times, MSG Sports & Entertainment, LLC owned

and operated Madison Square Garden and the New York Knicks.

                                  JURISDICTION AND VENUE

       11.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, as this

action involves citizens of different states and the amount in controversy in this matter exceeds

$75,000.




                                                  3
                  Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 5 of 29




        12.      The Court further has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331

and 1343, as this action involves federal questions regarding the deprivation of Plaintiff’s rights

under the ADA. The Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law pursuant to 28 U.S.C. § 1367(a).

        13.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this action, including the unlawful

practices alleged herein, occurred in this district.

        12.                                                                                           Formatted: List Paragraph, Indent: Left: 0", First line:
                                                                                                      0.5", Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                                      Start at: 1 + Alignment: Left + Aligned at: 1.63" + Indent
                                   FACTUAL ALLEGATIONS                                                at: 1.88"


I.      MR. OAKLEY’S CAREER WITH THE NEW YORK KNICKS

        14.13. Mr. Oakley, a third-year power forward at the time, was traded to the Knicks on

June 27, 1988.

        15.14. Over the next ten years, coinciding with Mr. Oakley’s tenure, the Knicks enjoyed

their most sustained run of excellence and reassumed their place among the league’s elite teams,

making the second round of the playoffs every single year, except for one, while Mr. Oakley was

on the team, in large part due directly to his contributions.

        16.15. By way of example, in 1994 – a season during which Mr. Oakley was

instrumental in leading the Knicks to within one win of a NBA championship – he was both

named to the All-Defensive First Team and appeared in the NBA All-Star Game.

        17.16. Even now, nearly two decades after he stopped playing for the Knicks, Mr.

Oakley ranks among the top three players in franchise history in offensive rebounds, defensive

rebounds, minutes played and steals, making him inarguably the greatest power forward in

Knicks history.




                                                   4
                Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 6 of 29




II.    DEFENDANT DOLAN’S HISTORY OF MISTREATING FORMER
       EMPLOYEES

       18.17. In 1999, Defendant Dolan inherited control of MSG, the Garden and the Knicks

from his father, Charles Dolan.

       19.18. Since Defendant Dolan became chairman of the Knicks, they almost immediately

relinquished their status as one of the NBA’s premier teams, winning only a single playoff series

since the turn of the century.

       20.19. The Knicks’ reputation sunk to unfathomable new lows in 2007 when Defendants

Dolan and Madison Square Garden LP were found liable for retaliating against a former

employee, Anucha Browne Sanders, who had complained about having been sexually harassed

by the then-coach of the Knicks.

       21.20. In fact, the jury found Defendant Dolan personally liable for retaliating against

Ms. Sanders, and awarded her $3 million in punitive damages from Defendant Dolan for his

unlawful conduct.

       22.21. This pattern of retaliating against Defendants’ former employees who refused to

accept Defendant Dolan’s unlawful conduct sadly repeated itself with Mr. Oakley.

III.   DEFENDANT DOLAN’S ANIMOSITY TOWARDS MR. OAKLEY

       23.22. Mr. Oakley had never met Defendant Dolan during his playing career, or for

several years thereafter.

       24.23. Eager to bury the hatchet with the newly installed owner of the Knicks, given

what the franchise meant to him and all he had done for it, Mr. Oakley approached NBA

Commissioner Adam Silver to set up a meeting with Defendant Dolan.

       25.24. Despite Mr. Oakley’s best efforts, even Mr. Silver was unable to convince to

Defendant Dolan to agree to a meeting.



                                                5
                Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 7 of 29




       26.25. To this day, Mr. Oakley does not know the source of Defendant Dolan’s

animosity toward him. However, the ongoing nature of the animosity is obvious and well-

known, as illustrated by, among other things, the fact that Mr. Oakley has repeatedly been forced

to purchase tickets to Knicks games out of his own pocket, whereas Defendant Dolan has

routinely treated countless other retired Knicks players to courtside seats.

       27.26. Even when attending such games, Defendant Dolan went out of his way to harass

Mr. Oakley without justification.

       28.27. By way of example only, during a Knicks game that Mr. Oakley attended during

the 2015-2016 season, he noticed that a team of security personnel made a point of following

him everywhere he went at the Garden. One security guard admitted to Mr. Oakley that they

were only treating him in such a manner because Defendant Dolan had ordered them to do so,

despite the fact that Plaintiff had done nothing to deserve to be treated like a criminal.

       29.28. Despite the abhorrent treatment that he has received at the hands of Defendant

Dolan, Mr. Oakley was committed to, and continues to be committed to, returning to MSG.

IV.    THE FEBRUARY 8, 2017 INCIDENT AT THE GARDEN

       30.29. On February 8, 2017, Mr. Oakley attended a Knicks game at the Garden against

the Los Angeles Clippers.

       31.30. Notably, Mr. Oakley was neither intoxicated nor otherwise behaving

inappropriately when he arrived at the Garden and was allowed to enter the arena without

incident.

       32.31. Mr. Oakley’s seats coincidentally were located several rows behind where

Defendant Dolan was sitting (Mr. Oakley obviously had no way of knowing whether Defendant




                                                  6
                  Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 8 of 29




Dolan would even be attending this particular game, let alone where he would be seated if he did

so).

       32.        Nevertheless, Mr. Oakley proceeded to his seats without speaking to Defendant

Dolan or acknowledging him in any way.

       33.        Mr. Oakley spoke with attendees nearby and acted calmly and without incident.

       34.        However, unbeknownst to Mr. Oakley, Defendant Dolan observed had seen him

Mr. Oakley and called over a security guard that he employed and over to conversed with the

security guard.

       35.        Immediately after the security guard spoke with Defendant Dolan, he then

proceeded to say something to Mr. Oakley.

       36.        Shortly thereafter, Defendant Dolan signaled to the same security guard, who now

was standing with several other security guards, pointing downwards with his right index finger.

       33.37. In response to Defendant Dolan’s gesture, the security guard radioed to other

security personnel at MSG and a large group of security personnel they proceeded to converge

on Mr. Oakley. Given the large number of security personnel that confronted Mr. Oakley,

notwithstanding his calm demeanor up to that point, it is obvious that they acted at all times with

the intention of forcing Mr. Oakley to leave the GardenMSG with unreasonable force.

       34.38. Incredibly, within a few minutes of reaching his seats, Thehese Mr. Oakley was

approached by three large men then identifying identified themselves as being members of

Madison Square Garden’s security team who and ordered him to leave the arena without

explanation.

       35.39. Understandably confused, Mr. Oakley asked these purported security guards why

he was being forced to leave the area when he had done nothing more than sit in publicly




                                                  7
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 9 of 29




available seats. Rather than respond to Mr. Oakley’s reasonable question, one of the security

guards proceeded to berate him publicly by demanding loudly, “Why are you sitting so close to

Mr. Dolan?”

       36.40. At that point, it became clear to Mr. Oakley that the sole reason that the security

guards were seeking to oust him from the Garden was Defendant Dolan’s orders.

       41.     Embarrassed that Defendant Dolan was clearly attempting to publicly humiliate

him in front of the same fans who spent a decade cheering for him, Mr. Oakley attempted to

defuse the situation by patiently explaining to the security personnel that he had done nothing

wrong and simply wanted to watch the game in peace.

       37.42. As he rose from his seat, the security personnel grabbed Mr. Oakleyhim and

roughly pulled him backwards as Defendant Dolan watched and refused to take action to prevent

their conduct, thereby both enabling the violent conduct against Mr. Oakley and signaling his

tacit approval of such unlawful behavior.

       38.43. Mr. Oakley raised his arms during this encounter, in a defensive posture that

clearly conveyed that he had no intention of engaging in any violent behavior.

       39.44. If security had simply asked Mr. Oakley to take his seat and watch the game, what

followed would never have happened.

       40.45. Mr. Oakley attempted to demonstrate that he was capable of watching the game

without creating an incident, by turning around and peaceably returning to his seat.

       41.46. Mr. Oakley did not, however, refuse to leave the Garden at the time and merely

sought an explanation for why he was being treated differently than every other fan who had

attended the Knicks game that night.




                                                8
                Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 10 of 29




       42.47. As he did so, two of the security guards grabbed Mr. Oakley and pushed him to

the ground.

       43.48. In forcibly shoving Mr. Oakley to the ground within seconds of first approaching

him, and without any physical threat or provocation from Mr. Oakley, the security guards clearly

exceeded the bounds of reasonable behavior and instigated a physical altercation where there

otherwise was no need for such violent conduct.

       44.49. When Mr. Oakley got back to his feet, the security guards loudly reiterated their

demand that he leave the Garden immediately, despite the fact that they had no legitimate basis

for ejecting him.

       45.50. When Mr. Oakley continued to request an explanation for this outrageous

behavior, the security guards further escalated the confrontation by physically grabbing Mr.

Oakley to forcibly compel him to leave.

       46.51. Fearing for his safety as he was surrounded by several large security guards, and

having already been roughly shoved to the ground once, Mr. Oakley pushed their hands away in

self-defense.

       47.52. Within seconds, Mr. Oakley was forcibly turned around so his back faced

security, grabbed by six officials and thrown onto the ground.

       48.53. The security guards further refused Mr. Oakley’s repeated requests that he be

allowed to stand up, instead crowding around him and impeding his ability to get to his feet.

       49.54. Mr. Oakley was then put into restraints and the security guards roughly threw him

out of the Garden.

       55.      In grabbing Mr. Oakley, restraining him, dragging him to the ground and refusing

his repeated requests that he be allowed to stand up, Defendants greatly exceeded the amount of




                                                9
                 Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 11 of 29




force that was necessary in the situation, especially since Mr. Oakley had explained repeatedly

that he had not done anything wrong and not instigated the violent conduct.

           50.56. After Mr. Oakley was violently removed from his seat, Defendant Dolan gave his

security guards a “thumbs up” gesture, making clear that he approved of his security personnel’s

use of violent force and that they had complied with his instructions.

           51.57. Mr. Oakley was ultimately taken outside of the arena, arrested and charged with

assault.

           52.58. The incident caused an enormous spectacle during the game and was incredibly

embarrassing for Mr. Oakley.

           53.59. Mr. Oakley was also completely bewildered by the incident because, according to

the security guard who first approached him, all he had done was sit too closely to Defendant

Dolan.

           54.60. As a Knicks legend who had repeatedly attended games in the past, Mr. Oakley

had every intention of returning to the site of his playing days, even after having been treated in

such a blatantly violent and inappropriate manner.

           55.61. However, the Knicks sought to take away this source of joy and pride from Mr.

Oakley as well, as they immediately announced that Mr. Oakley was banned indefinitely from

Knicks games and the Garden, generally.

V.         DEFAMATORY STATEMENTS BY DEFENDANTS

           56.62. Recognizing that there was no legitimate basis for their horrendous treatment of

Mr. Oakley, Defendants were left scrambling for an explanation to provide to Knicks fans as to

why they would violently throw out a Knicks legend from the Garden.




                                                  10
              Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 12 of 29




       57.63. It became apparent over the next approximately 48 hours that Defendants had

attempted to solve the problem that they had created by making a series of outrageous and

patently false statements to the national media with the sole intent of defaming Mr. Oakley,

implying both that he was an alcoholic and that he had committed a violent crime against Knicks

fans while at the Garden that night.

       A.      Statements by MSG

       58.64. On February 8, 2017, shortly after the incident, the Knicks public relations

Twitter account (@NY_KnicksPR), which is owned and operated by Defendants, tweeted:

               Charles Oakley came to the game tonight and behaved in a highly
               inappropriate and completely abusive manner. He has been
               ejected and is currently being arrested by the New York City Police
               Department. He was a great Knick and we hope he gets some help
               soon.

(emphasis added).

       59.65. This statement is completely false, and Defendants knew it was false at the time it

was made and/or recklessly disregarded their truth at the time they were made. At no point while

being attacked at the Garden had Mr. Oakley acted inappropriately or abusively. To the extent

that Mr. Oakley ever touched anyone, it was only after he had been roughly grabbed by

Defendants’ personnel, in a clear act of self-defense. However, Mr. Oakley neither initiated

contact nor attempted to physically engage in an altercation with any of Defendants’ employees.

       60.66. The statement by the Knicks that the organization hoped Mr. Oakley would “get[]

some help soon” was similarly defamatory, as it blatantly insinuated that Mr. Oakley had a

substance abuse problem of some kind.




                                               11
              Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 13 of 29




       61.67. It would later become apparent that this statement by the Knicks was part of a

coordinated media strategy by Defendants, designed to propagate the lie that Mr. Oakley is an

alcoholic.

       62.68. The next day, on February 9, 2017, the Knicks organization doubled down on its

defamatory statement that Mr. Oakley had somehow been “abusive” and sought to reinforce their

claim that Mr. Oakley had somehow deserved the physical abuse he had received from their

security guards. Specifically, the @NY_KnicksPR tweet read:

              Updated statement (2/9): There are dozens of security staff,
              employees and NYPD that witnessed Oakley’s abusive behavior. It
              started when he entered the building and continued until he was
              arrested and left the building. Every single statement we have
              received is consistent in describing his actions. Everything he said
              since the incident is pure fiction.

(emphasis added).

       63.69. Upon information and belief, Defendants intentionally misrepresented the

statements of their security guards and witnesses, several of whom supported Mr. Oakley’s

account of events and were silenced.

       64.70. These references to alleged statements made by security guards and other

witnesses were designed to provide the impression that Defendants’ prior and subsequent

statements had factual underpinnings and were not mere statements of opinion.

       B.     Statements by Defendant Dolan

       65.71. On February 10, 2017, Defendant Dolan appeared on ESPN Radio’s, “The

Michael Kay Show” and spoke about the dispute with Mr. Oakley.

       66.72. Defendant Dolan arrived at the show with a binder labeled, “Preparation.”

       67.73. Once the show began, Defendant Dolan confirmed that Mr. Oakley was banned

from the Garden indefinitely, and unleashed a litany of defamatory statements.



                                               12
              Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 14 of 29




       68.74. In attempting to explain his decision, Defendant Dolan said: “I think the most

important thing with that is we need to keep the Garden safe for anybody who goes there . . . So

anybody drinking too much alcohol, looking for a fight, they’re going to be ejected and they’re

going to be banned.”

       69.75. Defendant Dolan went on to accuse Mr. Oakley several more times of being an

alcoholic and/or having been overly impaired during the game:

               To me, Charles has got a problem. We’ve said it before; he’s his
               own worst problem. People have to understand that. He has a
               problem with anger. He’s both physically and verbally abusive. He
               may have a problem with alcohol.

                                                 ...

               We know he said on TV that he was drinking beforehand. We
               heard statements from police that he appeared to be impaired. Our
               staff clearly could see that.

                                                 ...

               When you have issues like this, the first step for anybody is to ask
               for help.

       70.76. In making these statements, Defendant Dolan was acting with actual malice

towards Ms. Oakley, as he was fully aware that his comments were and are entirely without basis

in fact and/or made the comments with a reckless disregard for their truth. Defendant Dolan

further attempted to provide a basis for his false statements by referencing statements made by

others purporting to support his allegations about Mr. Oakley. However, Mr. Oakley has never

had a problem with excessive anger nor has he ever abused alcohol or any other drug.

       71.77. During the interview, Defendant Dolan also repeatedly accused Mr. Oakley of

putting the safety of Knicks fans at risk, and somehow having abused them: “The No. 1 concern

has to be the safety and comfort of the fans.”




                                                 13
              Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 15 of 29




        72.78. Defendant Dolan elaborated, again stating that Mr. Oakley somehow put others at

risk and treated them abusively, when in reality he had done nothing but attempt to attend the

game:

               We’ll probably hear chants [in support of Mr. Oakley] tonight. But
               I would like for those people to look around and look at the people
               working at Madison Square Garden and realize that the guy they’re
               chanting for might have been a great Knick player, but he was
               terribly abusive to them.

                                               ...

               There were security people there who were abused. There were
               service people who were abused. The same people who help fans
               get to their seats, they were abused. With racial overtones, sexual
               overtones. How do you bring your kids to a game if you think that’s
               going to happen?

        73.79. Perhaps feeling he needed to justify his decision to have Mr. Oakley removed and

banned indefinitely from the Garden, Defendant Dolan further defamed Mr. Oakley by stating

that Mr. Oakley had come to the game with an “agenda” to take some unspecified action against

him:

              It’s very clear to us that Charles Oakley came into the Garden with
              an agenda. From the moment he stepped into the Garden, he began
              with this behavior. Abusive behavior, stuff you wouldn’t want to
              say on the radio . . . It just accelerated and accelerated and
              accelerated . . . I’m not inside of Charles Oakley’s mind. He did say
              a bunch of things along the way that looked like he was headed in
              my direction. I didn’t hear them myself but we heard from
              our employees that he was using my name a lot. But this isn’t
              because I’m nervous. This is because you can’t do what he did and
              stay. We clearly did not — we weren’t perfect here, and I think
              Charles never should have made it to his seats. And that’s on us, and
              we’re doing things to remedy that and make sure that never happens
              again. … I can’t say for sure.

        74.80. As with virtually all of Defendant Dolan’s statements about Mr. Oakley during

this show, he was fully aware that these too were complete fabrications and acted with actual




                                               14
                Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 16 of 29




malice in making them. Mr. Oakley had made no effort to confront Defendant Dolan and did

nothing to otherwise incite Defendants to forcibly remove him from the Garden.

          75.81. Defendants were aware that at no point was Mr. Oakley abusive towards any of

Defendants’ employees or staff, nor was he abusive to any Knicks fans, as evinced by the fact

that he was allowed to proceed to his seat without interruption, despite being in full view of the

public.

          76.82. Thus, Defendants were also aware that their statements accusing Mr. Oakley of

instigating the confrontation or otherwise provoking the security personnel at the Garden were

false at the time they made these statements, and/or Defendants were recklessly indifferent to

this fact.

          83.    It was only when Defendant Dolan first caught sight of Mr. Oakley that issues         Formatted: List Paragraph, Indent: Left: 0", First line:
                                                                                                       0.5", Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                                       Start at: 1 + Alignment: Left + Aligned at: 1.63" + Indent
arose.                                                                                                 at: 1.88", Don't keep with next


          C.     Defendant Dolan’s History of Baselessly Accusing Critics of Alcoholism

          77.84. Tellingly, this was not the first time that Defendant Dolan has attempted to malign

individuals who upset him with unsupported accusations that they were alcoholics.

          78.85. In February 2015, Defendant Dolan accused a fan of being an alcoholic merely

based on the fan’s sending an angry e-mail to him, writing:

                 Why would anybody write such a hateful letter. I am just guessing
                 but ill bet your life is a mess and you are a hateful mess. What have
                 you done that anyone would consider positive or nice. I am betting
                 nothing. In fact ill bet you are negative force in everyone who comes
                 in contact with you. You most likely have made your family
                 miserable. Alcoholic maybe. I just celebrated my 21 year
                 anniversary of sobriety. You should try it.

(emphasis added).




                                                  15
              Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 17 of 29




       79.86. In fact, less than two months after the incident with Mr. Oakley, Defendant Dolan

accused another fan of purportedly drunkenly heckling him, telling the press “he had an open

bottle of beer and smelled of alcohol,” an accusation that the fan vehemently denied.

       80.87. Indeed, it is clear that Defendant Dolan’s knee jerk response when confronted by

anyone that he does not like is to level unsupported accusations that his critics suffer from

alcoholism, a particularly sad pattern in light of his own struggles with alcohol that he referenced

in the February 2015 e-mail.

       D.      The Effect of Defendants’ Statements on Mr. Oakley

       81.88. When read together, it is clear that Defendants engaged in a coordinated and

intentional effort to malign Mr. Oakley’s reputation in two separate ways.

       82.89. First, Defendants repeatedly claimed that Mr. Oakley was “abusive,” and

“looking for a fight.”

       83.90. Defendant Dolan expounded on these spurious claims when he knowingly and

falsely claimed that Mr. Oakley was “terribly abusive to [the fans]” and that Mr. Oakley’s

behavior purportedly threatened “the safety and comfort of the fans.”

       84.91. The only implication that could have been drawn from these statements, in

conjunction with Defendants’ references to the fact that Mr. Oakley was “arrested” for his

conduct, notably without explaining the nature of the charges brought against Mr. Oakley, and

by their references to selected statements allegedly made by witnesses, was that that Mr. Oakley

had committed such a serious act of violence towards Knicks fans that it had warranted his

arrest, a claim that Defendants propagated despite knowing full well that nothing of the sort had

occurred.




                                                 16
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 18 of 29




         85.92. Thus, Defendants claimed, without basis, that Mr. Oakley, a former power

forward for the Knicks, was arrested as a result of his behavior in “looking for a fight” that

jeopardized “the safety” of the team’s fans.

         86.93. These statements were clearly designed to create the belief that Mr. Oakley had

committed a serious crime, which Defendants knew not to be the case.

         87.94. Second, Defendants repeatedly referred to the fact that Mr. Oakley was

purportedly “drinking too much alcohol” on February 8, 2017, and that he was “clearly”

“impaired” as a result of his drinking, neither of which were true, as Defendants were fully

aware.

         88.95. However, Defendants were not satisfied with falsely claiming that Mr. Oakley

was intoxicated while at the Garden. Instead, they compounded their malicious statements by

further stating, without any support, that Mr. Oakley had a possible “problem” with alcohol,

requiring him to “ask for help,” and leading Defendants to “hope he gets some help soon.”

         89.96. Such statements, coupled with the references to statements from unidentified

individuals purportedly supporting the false claim that Mr. Oakley was impaired, were

inarguably spreading the false rumor that Mr. Oakley was an alcoholic who had a habitual

problem that required “help.”

         90.97. Defendants’ statements concerning Mr. Oakley not only caused him to suffer

reputational harm, but also directly caused him to lose significant business opportunities.

         91.98. Specifically, prior to February 8, 2017, Mr. Oakley made guest appearances at a

drug and alcohol rehabilitation clinics to speak with patients and provide other services,

including cooking them meals.




                                                 17
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 19 of 29




       92.99. However, as a direct result of Defendants’ statements claiming that Mr. Oakley

was an alcoholic, one such rehabilitation clinic, the Rebound Institute, came to the conclusion

that it was not appropriate for someone with such a reputation to interact with their patients.

       93.100.         Prior to Defendants’ statements, Mr. Oakley was scheduled to earn

appearance fees totaling precisely $40,000 from the Rebound Institute.

       94.101.         However, once Defendants falsely claimed that he was an alcoholic who

needed to get “help,” Mr. Oakley was not able to receive the $40,000 he would have otherwise

been paid for his appearance at the Rebound Institute.

                                   FIRST CAUSE OF ACTION
                                     (Defamation Per Quod)

       95.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

               Defendants defamed Plaintiff by falsely accusing him of being an alcoholic who

required treatment.

       96.     The statements made by Defendants were false.

       96.     Defendants were at all times aware that these statements were false, or were

recklessly indifferent to the falsity of these statements, and made them with the specific intention

of damaging Oakley’s reputation and maligning him to the general public.

       96.     As a direct and proximate result of Defendants’ defamatory conduct, Plaintiff lost

exactly $40,000 in appearance fees that he was otherwise scheduled to be paid, for which he is

entitled to an award of damages.

       96.     As a direct and proximate result of Defendants’ defamatory conduct, Plaintiff has

suffered and continues to suffer harm for which he is entitled to an award of damages to the

greatest extent permitted under the law.



                                                 18
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 20 of 29




                                 SECOND CAUSE OF ACTION
                                     (Defamation Per Se)
                                    Against All Defendants

       96.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

       96.     Defendants defamed Plaintiff by publicly accusing him of having committed the

serious crime of assault against members of the public, warranting his arrest.

       96.     Defendants further defamed Plaintiff by accusing him of suffering from the

loathsome disease of alcoholism.

       96.     Defendants’ accusation that Plaintiff is an alcoholic further defamed Plaintiff in

his trade, business or profession, as it is a matter of common knowledge that Plaintiff works with

individuals who suffer from substance abuse issues, and substance abuse treatment centers

cannot associate with alleged alcoholics.

       96.     Defendants made defamatory statements that caused serious injury to Plaintiff’s

professional and personal reputation.

       96.     None of these assertions by Defendants had any factual basis.

       96.     In making these statements, Defendants were acting with actual malice, as they

were at all times aware that none of the statements were true, or were acting with reckless

indifference to the falsity of these statements.

       96.     As a direct and proximate result of Defendants’ defamatory conduct, Plaintiff has

suffered and continues to suffer harm for which he is entitled to an award of damages to the

greatest extent permitted under the law.

                                 THIRD CAUSE OF ACTION
                                            (Libel)
                             Against Defendants MSG Networks, Inc.,
                              The Madison Square Garden Company



                                                   19
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 21 of 29




                             and MSG Sports & Entertainment, LLC

       96.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

       96.     Defendants MSG Networks, Inc., The Madison Square Garden Company and

MSG Sports & Entertainment, LLC defamed Plaintiff by, inter alia, publicly accusing him on

Twitter of having committed assault, having subjected other individuals to abusive conduct and

being an alcoholic.

       96.     None of these assertions by Defendants MSG Networks, Inc., The Madison

Square Garden Company and MSG Sports & Entertainment, LLC have any factual basis.

       96.     Defendants MSG Networks, Inc., The Madison Square Garden Company and

MSG Sports & Entertainment, LLC were aware at all times that the statements were false and

made the statements in reckless disregard of their falsity.

       96.     As a direct and proximate result of Defendants’ tortious conduct, Plaintiff lost

exactly $40,000 in appearance fees that he was otherwise scheduled to be paid, for which he is

entitled to an award of damages.

       96.     As a direct and proximate result of Defendants MSG Networks, Inc.’s, The

Madison Square Garden Company’s and MSG Sports & Entertainment, LLC’s libelous conduct,

Plaintiff has suffered and continues to suffer harm for which he is entitled to an award of

damages to the greatest extent permitted under the law.

                                 FOURTH CAUSE OF ACTION
                                          (Slander)
                                    Against All Defendants

       96.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if set forth fully herein.




                                                 20
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 22 of 29




       97.     Defendants defamed Plaintiff by, inter alia, publicly accusing him of having

committed assault, having subjected other individuals, including members of the public, to

abusive conduct and being an alcoholic.

       97.     None of these assertions by Defendants had any factual basis.

       97.     Defendants made the statements despite being fully aware that they were not true

and for the sole purpose of attacking Mr. Oakley’s reputation.

       97.     As a direct and proximate result of Defendants’ tortious conduct, Plaintiff lost

exactly $40,000 in appearance fees that he was otherwise scheduled to be paid, for which he is

entitled to an award of damages.

       97.     As a direct and proximate result of Defendants’ slanderous conduct, Plaintiff has

suffered and continues to suffer harm for which he is entitled to an award of damages to the

greatest extent permitted under the law.

                           FIFTH FIRST CAUSE OF ACTION
                                        (Assault)
                          Against Defendants MSG Networks, Inc.,
                           The Madison Square Garden Company
                     and MSG Sports & Entertainment, LLAll DefendantsC

       98.102.         Plaintiff hereby repeats and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

       103.    Defendants MSG Networks, Inc., The Madison Square Garden Company and

MSG Sports & Entertainment, LLC intentionally placed Plaintiff in imminent fear of harmful

and/or offensive conduct when, inter alia, they physically and forcibly removed Plaintiff from

the Garden and subsequently detained him until police could arrive to unjustifiably arrest him.

       99.104.         Defendant Dolan, who owns MSG Networks, Inc., The Madison Square

Garden Company and MSG Sports & Entertainment, LLC and employs the security guards who




                                                 21
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 23 of 29




assaulted Plaintiff, worked in concert with and aided and abetted them to perpetrate the assault

by conspiring with the security personnel to use unreasonable force in ejecting Plaintiff from the

Garden, ordering the use of unreasonable force, enabling the use of unreasonable force by failing

to exercise his control over the security personnel to prevent the assault and by subsequently

approving, ratifying and adopting the assault, and each of these allegations will likely have

further evidentiary support after Plaintiff has a reasonable opportunity to conduct discovery.

       100.105.        Defendants had no reasonable basis for their conduct and their conduct

was unwarranted given that Plaintiff had refused to engage in aggressive and/or offensive

conduct until provoked, and then only in self-defense.

       101.106.        As a direct and proximate result of Defendants’ MSG Networks, Inc.’s,

The Madison Square Garden Company’s and MSG Sports & Entertainment, LLC’s tortious

conduct, Plaintiff has suffered and continues to suffer harm for which he is entitled to an award

of damages to the greatest extent permitted under the law.

                          SIXTH SECOND CAUSE OF ACTION
                                        (Battery)
                          Against Defendants MSG Networks, Inc.,
                           The Madison Square Garden Company
                     and MSG Sports & Entertainment, LLCAll Defendants

       102.107.        Plaintiff hereby repeats and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

       108.    Defendants MSG Networks, Inc., The Madison Square Garden Company and

MSG Sports & Entertainment, LLC intentionally and wrongfully physically contacted Plaintiff

without his consent when, inter alia, they physically and forcibly removed Plaintiff from the

Garden and subsequently detained him until police could arrive to unjustifiably arrest him.




                                                 22
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 24 of 29




       103.109.        Defendant Dolan, who owns MSG Networks, Inc., The Madison Square

Garden Company and MSG Sports & Entertainment, LLC and employs the security guards who

intentionally and wrongfully physically contacted Plaintiff without his consent, worked in

concert with them to perpetrate the battery by conspiring with the security personnel to

physically contact Plaintiff without his consent in ejecting Plaintiff from the Garden, ordering the

unwanted physical contact, enabling the use of unreasonable force by failing to exercise his

control over the security personnel to prevent the battery, and by subsequently approving,

ratifying and adopting the battery, and each of these allegations will likely have further

evidentiary support after Plaintiff has a reasonable opportunity to conduct discovery.

       104.110.        As a direct and proximate result of Defendants’ MSG Networks, Inc.’s,

The Madison Square Garden Company’s and MSG Sports & Entertainment, LLC’s tortious

conduct, Plaintiff has suffered and continues to suffer harm for which he is entitled to an award

of damages to the greatest extent permitted under the law.

                          SEVENTH THIRD CAUSE OF ACTION
                      (False ImprisonmentAiding and Abetting Assault)
                           Against Defendant s MSG Networks, Inc.,
                            The Madison Square Garden Company
                        and MSG Sports & Entertainment, LLCDolan

       105.111.        Plaintiff hereby repeats and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

       112.    Defendant Dolan, who owns MSG Networks, Inc., The Madison Square Garden

Company and MSG Sports & Entertainment, LLC and employs the security guards who

assaulted Plaintiff, aided and abetted the assault against Plaintiff by conspiring with the security

personnel to use unreasonable force in ejecting Plaintiff from the Garden, ordering the use of

unreasonable force, enabling the use of unreasonable force by failing to exercise his control over




                                                 23
               Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 25 of 29




the security personnel to prevent the assault and by subsequently approving the assault, and each

of these allegations will likely have further evidentiary support after Plaintiff has a reasonable

opportunity to conduct discovery..

       113.    As a direct and proximate result of Defendant Dolan’s tortious conduct, Plaintiff

has suffered and continues to suffer harm for which he is entitled to an award of damages to the

greatest extent permitted under the law.

                                 FOURTH CAUSE OF ACTION
                                  (Aiding and Abetting Battery)
                                    Against Defendant Dolan

       114.    Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

               Defendant Dolan, who owns MSG Networks, Inc., The Madison Square Garden

Company and MSG Sports & Entertainment, LLC and employs the security guards who

intentionally and wrongfully physically contacted Plaintiff without his consent, aided and abetted

the battery by conspiring with the security personnel to physically contact Plaintiff without his

consent in ejecting Plaintiff from the Garden, ordering the unwanted physical contact, enabling

the use of unreasonable force by failing to exercise his control over the security personnel to

prevent the battery and by subsequently approving the battery, and each of these allegations will

likely have further evidentiary support after Plaintiff has a reasonable opportunity to conduct

discovery.

       115.    .

       As a direct and proximate result of Defendant Dolan’s tortious conduct, Plaintiff has
       suffered and continues to suffer harm for which he is entitled to an award of damages to
       the greatest extent permitted under the law.Defendants MSG Networks, Inc., The
       Madison Square Garden Company and MSG Sports & Entertainment, LLC intentionally
       confined Plaintiff, with Plaintiff’s knowledge and awareness and without his consent,




                                                 24
              Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 26 of 29




       when, inter alia, they physically and forcibly removed Plaintiff from the Garden and
       subsequently detained him until police could arrive to unjustifiably arrest him.


              Defendants MSG Networks, Inc.’s, The Madison Square Garden Company’s and               Formatted: Indent: Left: 0", First line: 0.5", Line spacing:
                                                                                                     Double, Numbered + Level: 1 + Numbering Style: 1, 2, 3, …
                                                                                                     + Start at: 1 + Alignment: Left + Aligned at: 1.63" + Indent
MSG Sports & Entertainment, LLC’s confinement of Plaintiff was not privileged in any way.            at: 1.88"




       As a direct and proximate result of Defendants MSG Networks, Inc.’s, The Madison
       Square Garden Company’s and MSG Sports & Entertainment, LLC’s slanderous conduct,
       Plaintiff has suffered and continues to suffer harm for which he is entitled to an award of
       damages to the greatest extent permitted under the law.
       EIGHTH CAUSE OF ACTION
       (Abuse of Process)
       Against All Defendants

       Plaintiff hereby repeats and realleges each and every allegation in the preceding
       paragraphs as if set forth fully herein.
       Defendants caused process to be issued to Plaintiff in the form of a criminal charge.
       Defendants caused Plaintiff to be charged with an intent to do harm and without excuse
       or justification.
       Defendants caused Plaintiff to be charged in a perverted manner with the intent to
       accomplish the collateral objective of publicly embarrassing Plaintiff and destroying his
       reputation.
       As a direct and proximate result of Defendants’ tortious conduct, Plaintiff lost exactly
       $40,000 in appearance fees that he was otherwise scheduled to be paid, for which he is
       entitled to an award of damages.
       As a direct and proximate result of Defendants’ tortious conduct, Plaintiff has suffered
       and continues to suffer harm for which he is entitled to an award of damages to the
       greatest extent permitted under the law.
       NINTH CAUSE OF ACTION
       (As an Alternative Claim to Claims One through Four in the Event that Defendants
       Believed That Plaintiff was an Alcoholic and Did Not Act in Reckless Disregard of
       the Truth of Such a Belief)
       (Denial of a Public Accommodation in Violation of the ADA)
       Against All Defendants

       Plaintiff hereby repeats and realleges each and every allegation in the preceding
       paragraphs as if set forth fully herein.
       Defendants own and operate the Garden, a place of public accommodation.
       Defendants discriminated against Plaintiff by denying him access to the Garden based on
       their perception that he suffers from alcoholism, a disability.
       As a former Knicks great, Plaintiff intended to return to the Garden had Defendants not
       denied him access, and intends to return to the Garden if he is permitted access.




                                               25
              Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 27 of 29




       As a direct and proximate result of Defendants’ unlawful and discriminatory conduct,
       Plaintiff has suffered and continues to suffer harm for which he is entitled to an
       injunction prohibiting Defendants from further discriminating against him.
       TENTH CAUSE OF ACTION
       (As an Alternative Claim to Claims One through Four in the Event that Defendants
       Believed That Plaintiff was an Alcoholic and Did Not Act in Reckless Disregard of
       the Truth of Such a Belief)
       (Denial of a Public Accommodation in Violation of the NYSHRL)
       Against All Defendants

       Plaintiff hereby repeats and realleges each and every allegation in the preceding
       paragraphs as if set forth fully herein.
       Defendants own and operate the Garden, a place of public accommodation.
       Defendants discriminated against Plaintiff by denying him access to the Garden based on
       their perception that he suffers from alcoholism, a disability.
       As a former Knicks great, Plaintiff intended to return to the Garden had Defendants not
       denied him access, and intends to return to the Garden if he is permitted access.
       116. As a direct and proximate result of Defendants’ unlawful and discriminatory             Formatted: Indent: Left: 0", First line: 0.5", Line spacing:
                                                                                                    Double, Numbered + Level: 1 + Numbering Style: 1, 2, 3, …
                                                                                                    + Start at: 1 + Alignment: Left + Aligned at: 1.63" + Indent
conduct, Plaintiff has suffered and continues to suffer harm for which he is entitled to an award   at: 1.88"


of damages to the greatest extent permitted under the law.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in his favor and against

Defendants for the following relief:

       A.      A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the United States, and the State of New York;

       B.      An injunction and order permanently restraining Defendants from engaging in any

such further unlawful conduct, including the policies and practices complained of herein;

       C.      An award of damages, in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for all monetary and/or economic damages incurred as a result

of Defendants’ unlawful actions;

       D.      An award of damages to be determined at trial, plus prejudgment interest, to

compensate Plaintiff for harm to his professional and personal reputation;



                                                26
                 Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 28 of 29




       E.D.      An award of damages to be determined at trial, to compensate Plaintiff for

emotional distress and/or mental anguish incurred as a result of Defendants’ unlawful actions;

       F.E.      An award of punitive damages to be determined at trial, to deter Defendants from

engaging in any such further unlawful conduct, including the policies and practices complained

of herein; and

       G.        An award of Plaintiff’s reasonable attorneys’ fees and costs; and

       F.        Such other and further relief as the Court may deem just and proper.               Formatted: Font: Bold, Underline




                                         JURY DEMAND




                                                 27
             Case 1:17-cv-06903-RJS Document 83-1 Filed 12/11/20 Page 29 of 29




      Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: February 9, 2018December 11, 2020                           Respectfully submitted,
       New York, New York
                                                    WIGDOR LLP


                                                    By: ____________________________
                                                           Douglas H. Wigdor
                                                           Renan F. Varghese
                                                           Kenneth Walsh

                                                    85 Fifth Avenue
                                                    New York, NY 10003
                                                    Telephone: (212) 257-6800
                                                    Facsimile: (212) 257-6845
                                                    dwigdor@wigdorlaw.com
                                                    rvarghese@wigdorlaw.com
                                                            kwalsh@wigdorlaw.com
                                                    PETRILLO KLEIN & BOXER LLP


                                                    By: ________/s/_________________
                                                          Nelson A. Boxer

                                                    655 Third Avenue
                                                    New York, NY 10017
                                                    Telephone: (212) 370-0330
                                                    Facsimile: (212) 370-0391
                                                    nboxer@pkbllp.com


                                                    Attorneys for Plaintiff




                                               28
